 1

 2

 3

 4
                                   UNITED STATES DISTRICT COURT
 5
                                            DISTRICT OF NEVADA
 6
                                                     ***
 7
      Louis Marks,                                         Case No. 2:18-cv-01421-RFB-BNW
 8
                               Plaintiff,
 9                                                         ORDER
            v.
10
      State of Nevada, et al.,
11
                               Defendants.
12

13

14          Before the Court is pro se Plaintiff’s motion for a court appointed expert. ECF No. 41.

15   Defendants did not respond to this motion.

16          Federal Rule of Evidence 706 gives the Court discretion to appoint an expert witness. It

17   provides:

18          On a party’s motion or on its own, the court may order the parties to show cause
            why expert witnesses should not be appointed and may ask the parties to submit
19
            nominations. The court may appoint any expert that the parties agree on and any of
20          its own choosing. But the court may only appoint someone who consents to act.

21   Fed. R. Civ. P. 706(a).
22          The Court, in its discretion, will order the parties to show cause, in writing, why an
23   expert witness should not be appointed, as Plaintiff requests. The parties’ briefs should
24   discuss (1) whether an expert(s) should be appointed or not, (2) exactly what type of
25   expert(s) should be appointed, if one is appointed, (3) what each expert is to issue a report
26   about, (4) how an expert(s) will assist the Court in understanding the claims, and (5) how
27   the expert will be compensated in accordance with Federal Rule of Evidence 706(c). The
28
 1   parties’ briefs must also identify any experts who the party nominates to act as a court

 2   appointed expert and who consents to act as such. These briefs are due by June 15, 2021.

 3          IT IS THEREFORE ORDERED that Plaintiff’s motion to appoint an expert

 4   witness (ECF No. 41) is GRANTED only to the extent that the Court will exercise its

 5   discretion to order the parties to show cause why an expert should not be appointed. The

 6   parties’ briefs are due by June 15, 2021. The Court will render its final decision on whether

 7   an expert should be appointed after it reviews the parties’ briefs.

 8          DATED: May 21, 2021

 9
                                                           BRENDA WEKSLER
10                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  Page 2 of 2
